DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 39-53 are pending in the instant invention.  According to the Amendments to the Claims, filed May 13, 2022, claims 39-45 were amended, claims 1-38 were cancelled and claims 46-53 were added.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/CN2021/076869, filed February 19, 2021, which claims priority under 35 U.S.C. § 119(a-d) to: a) CN 202110169142.0, filed February 7, 2021; and b) CN 202010104062.2, filed February 20, 2020.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming second Office action and prosecution on the merits includes claims 39-53, drawn to 2-(3’-(hydroxymethyl)-1-methyl-5-((5-(2-methyl-4-(oxetan-3-yl)piperazin-1-yl)pyridin-2-yl)amino)-6-oxo-1,6-dihydro-[3,4’-bipyridin]-2’-yl)-7,7-dimethyl-7,8-dihydro-2H-cyclopenta[4,5]pyrrolo-[1,2-a]pyrazin-1(6H)-one, shown to the right above, and/or a pharmaceutical composition thereof.

	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 17, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed May 13, 2022.
	Thus, a second Office action and prosecution on the merits of claims 39-53 is contained within.

Reasons for Allowance

	Claims 39-53 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to 2-(3’-(hydroxymethyl)-1-methyl-5-((5-(2-methyl-4-(oxetan-3-yl)piperazin-1-yl)pyridin-2-yl)amino)-6-oxo-1,6-dihydro-[3,4’-bipyridin]-2’-yl)-7,7-dimethyl-7,8-dihydro-2H-cyclopenta[4,5]pyrrolo[1,2-a]pyrazin-1(6H)-one, as recited in claim 39.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“	A compound of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


or a pharmaceutically acceptable salt, stereoisomer, or deuterated isotope thereof.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound of claim 39, or a pharmaceutically acceptable salt, stereoisomer, or deuterated isotope thereof.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 40, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 41, wherein the one or more additional therapeutic agents are selected from the group consisting of an anti-inflammatory agent, an anti-tumor active agent, and an immunomodulator.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 42, wherein the anti-tumor active agent is selected from the group consisting of a chemotherapeutic agent, an immune checkpoint agonist, an immune checkpoint inhibitor, and a targeted therapeutic agent.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“	A compound of the following formula:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a pharmaceutically acceptable salt or deuterated isotope thereof.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the compound of claim 44, or a pharmaceutically acceptable salt or deuterated isotope thereof.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:

---“The pharmaceutical composition of claim 45, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 46, wherein the one or more additional therapeutic agents are selected from the group consisting of an anti-inflammatory agent, an anti-tumor active agent, and an immunomodulator.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 47, wherein the anti-tumor active agent is selected from the group consisting of a chemotherapeutic agent, an immune checkpoint agonist, an immune checkpoint inhibitor, and a targeted therapeutic agent.”--- .

	In claim 49, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutically acceptable salt of a compound of the following formula:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


or a deuterated isotope thereof.”---

	In claim 50, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical composition comprising a pharmaceutically acceptable excipient and the pharmaceutically acceptable salt of the compound of claim 49, or a deuterated isotope thereof.”---

	In claim 51, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 50, wherein the pharmaceutical composition further comprises one or more additional therapeutic agents.”---

	In claim 52, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 51, wherein the one or more additional therapeutic agents are selected from the group consisting of an anti-inflammatory agent, an anti-tumor active agent, and an immunomodulator.”---

	In claim 53, the entire text:
	has been deleted and replaced with the following:
---“The pharmaceutical composition of claim 52, wherein the anti-tumor active agent is selected from the group consisting of a chemotherapeutic agent, an immune checkpoint agonist, an immune checkpoint inhibitor, and a targeted therapeutic agent.”---

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Sangil Lee (Reg. No. 71,795) on May 19, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624